DETAILED ACTION
This office action is a response to amendment filed on 06/07/2021.
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/07/2021disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Kapadia et al. (US 20160352633 A1) teaches method and system for receiving packets with overlay network and associating with tunnel endpoint.
 Newell (US 20170230281 A1) teaches method for configuring network traffic by receiving traffic from tunnel endpoint and identifying and determining whether to route the network traffic to a destination based on characteristics such as identifiers. 
Pignataro et al. (US 20180176134 A1) teaches device for managing data receiving of traffic flows based on the received data and topology information.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“detecting a source application associated with a data traffic flow; locating a serving device associated with the source application; requesting a tunnel end point processor to be instantiated at the serving device; transferring information associated with the data traffic flow to the tunnel end point processor instantiated at the serving device; and forwarding data traffic associated with the source application to the tunnel end point processor on the serving device”

For independent claims 8 and 15; claims are similarly considered allowable. Claims disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 8 and 15; and thus claims are respectively allowable.
Dependent claims 2-7, 9-14 and 16-20 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KYAW Z SOE/Primary Examiner, Art Unit 2412